Title: From Thomas Jefferson to John Barnes, 3 June 1795
From: Jefferson, Thomas
To: Barnes, John



June 3. 95.

Th: Jefferson owes Mr. Sampson Crosby, keeper of the Secretary of state’s office 1.67 D., which not being worth the draught and postage of a letter express, he will thank Mr. Barnes to have it paid him, and to let him know that he may call on him for the little sums he may have occasion for in execution of a request of Th: J. to forward him some newspapers. These will amount to three or four dollars perhaps, and I would wish to have paid without the ceremony of asking my previous approbation.
